BUSSEY, Judge.
Raymond Ray O’Hern was charged, tried and convicted for the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor. Judgment and sentence was rendered in accordance with the verdict of the jury fixing his punishment at ten days in the county jail and a fine of $100.00 .and costs. . An appeal by Case-made was filed in this Court on the 21st day of July, 1964, thereafter, no briefs were filed nor appearance made .and this matter was set for oral argument on November 18, 1964 at which time neither the appellant nor counsel appeared arid this cause was submitted on the record.
We have repeatedly held that where no briefs are filed or appearance is made, the Court of Criminal Appeals will examine the record for fundamental error only, and if no fundamental error appears judgment will be affirmed. Sullivan v. State, Okl.Cr., 375 P.2d 986, Smith v. State, Okl.Cr., 376 P.2d 347.
We have carefully examined the record and are of the opinion that the verdict of the jury is amply supported by the evidence, and there being no fundamental error of law prejudicial to the appellant, we are of the opinion that the judgment and sentence should be and the same is hereby affirmed.
JOHNSON, P. J., and NIX, J., concur.